J-S60009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: H.A.D.A.                                  IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




                                                      No. 792 MDA 2014


                Appeal from the Dispositional Order April 7, 2014
                 In the Court of Common Pleas of Berks County
                      Criminal Division at No(s): 64-J-2014


BEFORE: OTT, J., STABILE, J., and JENKINS, J.

MEMORANDUM BY OTT, J.:                          FILED NOVEMBER 18, 2014

        H.A.D.A., a minor,1 appeals from the dispositional order entered in the

Berks County Court of Common Pleas, Juvenile Division. On April 7, 2014,

at the conclusion of a hearing, the juvenile court adjudicated H.A.D.A.

delinquent on the charge of institutional vandalism.2     That same day, the

court entered a dispositional order committing H.A.D.A. to the George Junior

short-term residential program, and directing him to complete 40 hours of

community service and to pay restitution in the amount of $8,825.00.        On

appeal, H.A.D.A. challenges the sufficiency of the evidence sustaining his

adjudication of delinquency. For the reasons that follow, we affirm.

____________________________________________


1
    H.A.D.A.’s date of birth is 12/3/1998.
2
    18 Pa.C.S. § 3307(a)(3).
J-S60009-14



       The facts underlying H.A.D.A.’s adjudication are as follows.       On

October 10, 2013, H.A.D.A. was performing community service3 with the

maintenance crew at the Third and Spruce Recreation Center (“Rec Center”)

in Reading, Pennsylvania.         When the maintenance supervisor’s shift was

complete at 2:30 p.m., the supervisor permitted H.A.D.A. to “shoot some

hoops to kill some time” in the Rec Center’s gym until H.A.D.A. was required

to report back to the community service supervisor at 2:45 p.m.         N.T.,

4/7/2014, at 8.        H.A.D.A. was the only person in the gym when the

maintenance supervisor left.           At 2:55 p.m., H.A.D.A. reported to the

community service supervisor in his office across the street from the Rec

Center. Several witnesses testified that no one entered the gym through the

front doors from 2:30 p.m. until 4:30 p.m. Although there was another door

on the north side of the Rec Center, that door was accessible from the

outside only with a key. However, the door could be opened from the inside

without a key. Id. at 10-11.

       At approximately 3:15 p.m., a Rec Center worker entered the building

through the side door, and noticed a punctured basketball lying by a

dumpster. Later, at 4:30 p.m., a Rec Center counselor entered the gym and

noticed immediately that 69 of the padded mats hanging on the gym walls


____________________________________________


3
 H.A.D.A. was performing community serve pursuant to a consent decree he
previously entered to charges of burglary and criminal conspiracy.




                                           -2-
J-S60009-14



had been “slashed … with something sharp.” Id. at 17. When questioned

about the damage to the mats by a police criminal investigator, H.A.D.A.

initially stated he noticed the damage, but when he tried to report it to a Rec

Center employee, the employee was on a phone call, and H.A.D.A. had to

leave to report back to the community service office. However, he had told

his probation officer that he tried to report the damage to the community

service crew supervisor, but that the supervisor responded he was on the

phone and could not deal with that. About a week later, H.A.D.A. admitted

to the investigator that the story he told his probation officer was a lie.

H.A.D.A., however, insisted he did not damage the mats.

       On March 3, 2014, a juvenile petition was filed against H.A.D.A.

charging him with institutional vandalism and criminal mischief.        At the

conclusion of an April 7, 2014, adjudication hearing, the juvenile court

adjudicated H.A.D.A. delinquent on the charges of institutional vandalism

and criminal mischief.4       That same day, the court entered a dispositional

order committing H.A.D.A. to the George Junior short-term residential

program, and directing him to complete 40 hours of community service and

to pay restitution in the amount of $8,825.00. This timely appeal followed.5


____________________________________________


4
  The juvenile court, thereafter, dismissed the criminal mischief charge,
concluding it merged for dispositional purposes. See N.T., 4/7/2014, at 78.
5
  On May 9, 2014, the juvenile court ordered H.A.D.A. to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
(Footnote Continued Next Page)


                                           -3-
J-S60009-14



      On appeal, H.A.D.A. challenges the sufficiency of the evidence

supporting his adjudication of delinquency on the charge of institutional

vandalism. Specifically, he argues the evidence did not demonstrate that he

was the person who caused the damage in the gym. He contends that while

the testimony demonstrated there was no noticeable damage to the mats

when the cleaning crew left at 11:45 a.m., someone else could have entered

the gym through an unsecured back door and caused the damage. Further,

he asserts “a mere suspicion or a significant hunch of guilt is not enough to

sustain the charges beyond a reasonable doubt.” H.A.D.A.’s Brief at 9.

      As with any sufficiency claim, our review of an adjudication of

delinquency is well-settled:

      When considering a challenge to the sufficiency of the evidence
      following an adjudication of delinquency, we must review the
      entire record and view the evidence in the light most favorable
      to the Commonwealth.

      In determining whether the Commonwealth presented sufficient
      evidence to meet its burden of proof, the test to be applied is
      whether, viewing the evidence in the light most favorable to the
      Commonwealth, and drawing all reasonable inferences
      therefrom, there is sufficient evidence to find every element of
      the crime charged. The Commonwealth may sustain its
      burden of proving every element of the crime beyond a
      reasonable doubt by wholly circumstantial evidence.

      The facts and circumstances established by the Commonwealth
      need not be absolutely incompatible with a defendant’s
                       _______________________
(Footnote Continued)

H.A.D.A. complied with the trial court’s directive and filed a concise
statement on May 19, 2014.




                                            -4-
J-S60009-14


      innocence. Questions of doubt are for the hearing judge, unless
      the evidence is so weak that, as a matter of law, no probability
      of fact can be drawn from the combined circumstances
      established by the Commonwealth.

In re V.C., 66 A.3d 341, 348-349 (Pa. Super. 2013) (emphasis supplied and

quotation omitted), appeal denied, 80 A.3d 778 (Pa. 2013).

      Here,   H.A.D.A.    was   adjudicated      delinquent   of   the   charge   of

institutional vandalism, which is defined in the Crimes Code as follows:

      (a) Offenses defined.--A person commits the offense of
      institutional vandalism if he knowingly desecrates, … vandalizes,
      defaces or otherwise damages:

                                     ****

          (3) any school, educational facility, community center,
         municipal building, courthouse facility, State or local
         government building or vehicle or juvenile detention
         center[.]

18 Pa.C.S. § 3307(a)(3) (footnote omitted). H.A.D.A. does not dispute that

the Rec Center gym was vandalized. Rather, he contends the evidence was

not sufficient to identify him as the culprit.

      After a thorough review of the transcript from the adjudication

hearing, we find the juvenile court, in its opinion, thoroughly and accurately

summarizes the testimony presented by the Commonwealth’s witnesses at

the adjudication hearing. See Juvenile Court Opinion, 6/4/2014, at 2-6. We

also conclude that the court provides a well-reasoned basis for its

determination that H.A.D.A. committed the crime of institutional vandalism.




                                       -5-
J-S60009-14



Id. at 6-8.   Accordingly, we rest upon the juvenile court’s June 4, 2014,

Opinion, and find that H.A.D.A.’s sufficiency challenge fails.

      Order affirmed.

 Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/18/2014




                                      -6-
Circulated 10/30/2014 12:17 PM
Circulated 10/30/2014 12:17 PM
Circulated 10/30/2014 12:17 PM
Circulated 10/30/2014 12:17 PM
Circulated 10/30/2014 12:17 PM
Circulated 10/30/2014 12:17 PM